{¶ 61} I respectfully dissent from the decision herein as it relates to the first assignment of error.
 {¶ 62} The affidavit given by the police to the magistrate or judge in support of the search warrant request failed to attribute the information contained in the affidavit to any source and failed to provide any means of determining the reliability of any source as to the truthfulness or reliability of the information in the affidavit.
 {¶ 63} A well-trained police officer would have known that the search warrant was defective because the affidavit supporting the search warrant failed to attribute the source of the information to anyone and did not address the issue of reliability of the information thereby denying the application of the good faith exception to the exclusionary rule. State v.Dalpiaz, 151 Ohio App. 3d 257, 2002-Ohio-7346, ¶ 39.
 {¶ 64} It appears also that the magistrate or judge did not fulfill his or her judicial role in issuing the instant search warrant on such defective affidavit. State v. George (1989),45 Ohio St. 3d 325, 331.
 {¶ 65} I would sustain the first assignment of error.